Morton, J.
This is a petition to enforce mechanics’ liens for labor performed in the erection of a building on land belonging to the respondent. The several petitioners have joined in one petition. The case is here on the respondent’s exceptions to the refusal of the judge to give certain rulings requested and to the finding in favor of the petitioners.
The petitioners not only joined in one petition to enforce their liens, but they united in one statement or certificate of lien, and it is that which the respondent contends invalidates the proceedings. The statute provides that “The lien shall be dissolved unless the person claiming it, within thirty days after he ceased to labor on . . . the building or structure, files in the registry of deeds for the county or district in which it is situated a statement, signed and sworn to by him or a person in his behalf, giving a just and true account of the amount due him, with all just credits, a description of the property intended to be covered by the lien sufficiently accurate for identification and the name of the owner or owners of such property, if known.” R. L. c. 197, § 6. The statement of lien was signed and sworn to on behalf of each petitioner and was duly filed in the registry of deeds within thirty days after each had ceased to labor on the building. It contained a statement of the amount due each, with the number of days of labor and the inclusive dates between which the labor was performed, and the rate of wages. No one looking at the certificate could fail to understand from it that each of the parties claimed a lien on the premises described, for the labor performed by him, or could fail to see that there was a statement by each in the form of an account of the amount due him. The certificate was in effect three statements together instead of being one statement by three. The statute does not provide, it is true, as in the case of petitions, that several may join in one certificate, but it is not forbidden; and, so long as there is a statement by each containing the particulars required by the statute, we see no objection to its being done. The respondent does not contend that she was in any way misled, or that the accounts are not just and true accounts, or that the property, with herself as owner, is not correctly described. The inversion in the accounts of the names of the petitioners and of the contractor as debtor and creditor was an obvious error in the *410manner of stating the account, and did not invalidate the liens. R. L. c. 197, § 7. The matter is one of statutory construction, and from the nature of the case decisions from other States can be of little or no assistance, and for that reason we have not thought it necessary to refer to them. We think that the rulings requested were rightly refused, and that the exceptions should be overruled.

Exceptions overruled.